MEMORANDUM**
Roberto Huerta-Lopez, a native and citizen of Mexico, petitions pro se for review *285of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 963 (9th Cir.2002), and we grant the petition for review.
The BIA abused its discretion when it treated Huerta-Lopez’s 2003 motion as a motion to reconsider. Because Huerta-Lopez introduced evidence of alleged ineffective assistance of counsel, the BIA “misapplied its regulations to classify [Huerta-Lopez’s] motion as a motion to reconsider” rather than as a motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894-97 (9th Cir.2003). As the BIA has not addressed Huerta-Lopez’s ineffective assistance of counsel claim, we remand for the agency to consider this issue in the first instance. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272(2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the *285courts of this circuit except as provided by 9th Cir. R. 36-3.